ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Reasons for Allowance
Claim(s) 1, 3-14, and 20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicle luminaire comprising a socket, a board provided on one end side of the socket, at least one light-emitting element provided on the board, a frame part provided on the board to surround the light-emitting element, a sealing part that is provided on an inner side of the frame part and contains a resin, and an optical element provided on the sealing part, the frame part including a first side surface and a second side surface which intersect an end face of the frame part on the board side, the first side surface being farther from a central axis of the frame part than the second side surface, a trap provided on the first side surface to retain at least a part of the resin overflowed to an outer side of the frame part, the trap having a concave shape, the trap being opened to the first side surface of the frame part, and the trap being not opened to the second side surface of the frame part as specifically called for the claimed combinations.
The closest prior art, Park et al (US 2011/0241028 A1), does not include an optical element provided on the sealing part and that the frame part including a first side surface and a second side surface which intersect an end face of the frame part on the board side, the first side surface being farther from a central axis of the frame part than the second side surface, a trap provided on the first side surface to retain at least a part of the resin overflowed to an outer side of the frame part, the trap having a concave shape, the trap being opened to the first side surface of the frame part, and the trap being not opened to the second side surface of the frame part as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Park et al reference in the manner required by the claims. 
To clarify the grounds for allowance, the applicant has amended claim 1 on 06/17/2022 to recite that “the frame part including a first side surface and a second side surface which intersect an end face of the frame part on the board side.” The Examiner interprets this claim to recite two surfaces that extend from the end face of the frame part that faces the board. The applicant further newly recites that “the first side surface being farther from a central axis of the frame part than the second side surface,” which is understood to capture that the first side surface is a side facing the exterior of the frame, whereas the second side surface is a surface disposed facing the interior of the frame. 
With the side surfaces now clearly defined, the Examiner considers amended lines 12 and 13 which recites that “a trap provided on the first side surface to retain at least a part of the resin overflowed to an outer side of the frame part.” The Examiner considered a rejection over Park et al, Figure 8:

    PNG
    media_image1.png
    293
    479
    media_image1.png
    Greyscale

Here, the first side surface 42 provides for trap 53. However, in this interpretation, the trap is disposed between the first side surface and an outer post—as such, it would be seemingly unreasonable to argue that the trap is provided “on” the first side surface. Moreover, regarding lines 14-16, while the trap can be said to have a concave shape and perhaps that it is “opened to the first side surface”, the Examiner does not believe Park et al can reasonably be construed to anticipate the claim. The claims must be considered in light of their specification, and where a trap is well-understood, both in the art and in the examination of the instant application, to be a recess for “trapping” something (in the instant case resin overflow)—if the claim requires that this trap is “on” the first side surface, then it is understood that the trap is formed as a part of the length of the surface, and not as a feature that is remote to the first side surface (which is understood to be the case in Park et al Figure 8).
Further, the applicant recites an optical element which is missing from Park et al—this is a critical assembly feature which causes the need for the trap (attachment of the optical element to the package creates overflown resin which requires management). In combination with the concerns listed above, and lack additional prior art, the preponderance of the evidence is in the applicant’s favor. Where the Examiner lacks any motivation to modify the prior art absent the teachings of the applicant’s disclosure, allowance is mandated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875